     Case: 1:18-cr-00185-JRA Doc #: 22 Filed: 11/26/18 1 of 14. PageID #: 167




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE NORTHERN DISTRICT OF OHIO

                                     EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )   CASE NO.: 1:18CR185
                                                  )
                Plaintiff,                        )   JUDGE JOHN R. ADAMS
                                                  )
        v.                                        )
                                                  )
 MICHAEL D. NIXON,                                )   GOVERNMENT'S TRIAL BRIEF
                                                  )
                Defendant.                        )


       The United States of America, through its undersigned counsel, files this trial

memorandum in the above-captioned matter scheduled for trial beginning December 3, 2018.

Nixon was indicted on April 11, 2018, with five (5) counts of Sexual Exploitation of Children, a

violation of 18 U.S.C. § 2251(a), involving five separate minor victims; one (1) count of Receipt

and Distribution of Visual Depictions of Real Minors Engaged in Sexually Explicit Conduct, a

violation of 18 U.S.C. § 2252(a)(2); and one (1) count of Possession of Child Pornography, a

violation of 18 U.S.C. § 2252A(a)(5)(B). In addition to providing a summary of its case, the

Government seeks to identify several evidentiary issues for the Court to consider.

I.     CHARGES

Count 1: Sexual Exploitation of Children, 18 U.S.C. § 2251(a) [Minor Victim #1]

Count 2: Sexual Exploitation of Children, 18 U.S.C. § 2251(a) [Minor Victim #2]

Count 3: Sexual Exploitation of Children, 18 U.S.C. § 2251(a) [Minor Victim #3]

Count 4: Sexual Exploitation of Children, 18 U.S.C. § 2251(a) [Minor Victim #4]

Count 5: Sexual Exploitation of Children, 18 U.S.C. § 2251(a) [Minor Victim #5]
      Case: 1:18-cr-00185-JRA Doc #: 22 Filed: 11/26/18 2 of 14. PageID #: 168



Count 6: Receipt and Distribution of Visual Depictions of Minors Engaged in Sexually Explicit

Conduct 18 U.S.C. § 2252(a)(2)

Count 7: Possession of Child Pornography 18 U.S.C. § 2252(a)(5)(B)

II.    LEGAL ANALYSIS

       A.     SEXUAL EXPLOITATION OF MINORS (COUNTS ONE THROUGH FIVE)

       Counts One through Five of the Indictment charge the defendant with violating Title 18,

United States Code, Section 2251(a), which provides:

              Any person who employs, uses, persuades, induces, entices, or
              coerces any minor to engage in… any sexually explicit conduct for
              the purpose of producing any visual depiction of such conduct…
              shall be punished …, if such person knows or has reason to know
              that such visual depiction will be transported or transmitted using
              any means or facility of interstate or foreign commerce or in or
              affecting interstate or foreign commerce or mailed, if that visual
              depiction was produced or transmitted using materials that have
              been mailed, shipped, or transported in or affecting interstate or
              foreign commerce by any means, including by computer, or if such
              visual depiction has actually been transported or transmitted using
              any means or facility of interstate or foreign commerce or in or
              affecting interstate or foreign commerce or mailed.

18 U.S.C. § 2251(a).

       To sustain its burden of proof for Sexual Exploitation of Minors in the present case, the

government must prove beyond a reasonable doubt:

              First: That the victim was less than 18 years old;

              Second: That the defendant persuaded, induced, or enticed the minor to take part
              in sexually explicit conduct for the purpose of producing a visual depiction of that
              conduct;

              Third: (a) The defendant knew or had reason to know that such visual depiction
              would be transported using any means or facility of interstate or foreign
              commerce; or

              (b) The defendant knew or had reason to know that such visual depiction would
              be transported in or affecting interstate or foreign commerce; or



                                                2
      Case: 1:18-cr-00185-JRA Doc #: 22 Filed: 11/26/18 3 of 14. PageID #: 169



               (c) Such visual depiction was produced using materials that have been mailed or
               shipped or transported in and affecting interstate or foreign commerce by any
               means, including by computer; or

               (d) the visual depiction was actually transported using any means and facility of
               interstate and foreign commerce; or

               (e) the visual depiction was actually transported in and affecting interstate and
               foreign commerce.

See 18 U.S.C. § 2251(a); United States v. Engle, 676 F.3d 405, 412 (4th Cir. 2012).

               1.      First Element – Minor Victims 1 through 5 Were Under 18

       With respect to the first element, the defendant’s knowledge of the victim’s age is neither

an element of the offense nor available as an affirmative defense. See United States v.

Humphrey, 608 F.3d 955 (6th Cir. 2010). Accordingly, so long as the government proves that

the victims were, in fact, under 18 years of age at the time of the charged conduct, the

government has satisfied its burden with respect to this element. (See the above statements of

facts outlining each victim’s date of birth).

               2.      2. Second Element – the defendant persuaded, induced, or enticed the
                       minor to take part in sexually explicit conduct for the purpose of
                       producing a visual depiction of such conduct

       This case is first and foremost a production of child pornography case. It fits squarely

within Section 2251(a), which punishes not just the coercion of minors in the production of child

pornography (which is only one way of violating the statute), but – equally important – also the

persuasion, inducement, and enticement of children for such production. The plain language of

the statute covers the defendant’s conduct here, and congressional intent confirms it.

       Section 2251(a) makes illegal the use, persuasion, inducement, or enticement of children

to engage in sexually explicit conduct for the purpose of creating visual depictions of that

conduct. See United States v. Wright, 774 F.3d 1085, 1088 (6th Cir. 2014); United States v.

Buculei, 262 F.3d 322, 328 (4th Cir. 2001). As the Fourth Circuit has pointed out, sexual


                                                 3
     Case: 1:18-cr-00185-JRA Doc #: 22 Filed: 11/26/18 4 of 14. PageID #: 170



exploitation of minors “can be accomplished by several means and is often carried out through a

period of grooming.” Engle, 676 F.3d at 412. “Grooming refers to deliberate actions taken by a

defendant to expose a child to sexual material; the ultimate goal of grooming is the formation of

an emotional connection with the child and a reduction of the child’s inhibitions in order to

prepare the child for sexual activity.” Id. In this way, Section 2251(a) “targets the sexual

grooming of minors as well as the actual sexual exploitation of them.” Id. In other words, the

law prohibits not only the production of child pornography by brute force, but the equally

effective, destructive, and gradual breaking down of inhibitions so that minors can be sexually

exploited. Courts have explicitly upheld convictions under this statute even if the minor acted

voluntarily or willingly – this is the very definition of persuasion, inducement, and enticement –

and Congress meant to criminalize such conduct. Engle, 676 F.3d 405 (Section 2251(a) is a law

that aims to “criminalize the enticement of a minor to engage in sexual activity”); United States

v. Mayer, 674 F.3d 942 (8th Cir. 2012) (Section 2251(a) conviction upheld even where victim-

witness testified she took and sent explicit photos of herself “of her own free will,” where

defendant engaged in sexual conversations and requested photos). This is precisely such a

production-by-persuasion case.

       The terms “persuade,” “induce,” and “entice” are not statutorily defined. Being words of

common usage, courts have accorded them their ordinary meaning. See, e.g., Wright, 774 F.3d at

1090 (quoting United States v. Sirois, 87 F.3d 34, 41 (2d Cir. 1996); United States v. Fadl, 498

F.3d 862, 866 (8th Cir. 2007); and Ortiz–Graulau v. United States, 756 F.3d 12, 18–19 (1st

Cir.2014). With respect to “persuade,” “induce,” and “entice,” the Engle court noted “the words

are effectively synonymous, and the idea conveyed is of one person leading or moving another

by persuasion or influence, as to some action [or] state of mind.” 676 F.3d at 412. As to the




                                                 4
     Case: 1:18-cr-00185-JRA Doc #: 22 Filed: 11/26/18 5 of 14. PageID #: 171



word “use,” the Sirois court described its ordinary meaning to include “to avail oneself of, and to

carry out a purpose or action by means of.” 87 F.3d at 41.

        “Sexually explicit conduct” is defined to include, inter alia, actual or simulated

masturbation or the lascivious exhibition of the genital or pubic area of any person. See 18

U.S.C. § 2256(2)(A). “Lascivious” has been defined as “exciting sexual desires; salacious.”

United States v. Williams, 444 F.3d 1286, 1299 (11th Cir. 2006), rev’d on other grounds, 553

U.S.C. § 2256(2)(A). “Lascivious” has been defined as “exciting sexual desires; salacious.”

United States v. Williams, 444 F.3d 1286, 1299 (11th Cir. 2006), rev’d on other grounds, 553

U.S. 285 (2008). In determining whether a depiction constitutes a lascivious exhibition of the

genitals or pubic area, courts consider the following factors:

       1) whether the focal point of the visual depiction is on the child's

       genitalia or pubic area;

       2) whether the setting of the visual depiction is sexually suggestive, i.e., in a place or

       pose generally associated with sexual activity;

       3) whether the child is depicted in an unnatural pose, or in inappropriate attire,

       considering the age of the child;

       4) whether the child is fully or partially clothed, or nude;

       5) whether the visual depiction suggests sexual coyness or a willingness to engage in

       sexual activity;

       6) whether the visual depiction is intended or designed to elicit a sexual response in the

       viewer.

United States v. Whorley, 400 F. Supp. 2d 880, 883-84 (E.D.Va. 2005) (citing United States v.

Dost, 636 F. Supp. 828, 832 (S.D. Cal. 1986)); see also United States v. Campbell, 81 Fed.



                                                  5
     Case: 1:18-cr-00185-JRA Doc #: 22 Filed: 11/26/18 6 of 14. PageID #: 172



Appx. 532, 536 (6th Cir. 2003) (applying Dost factors); United States v. Carroll, 190 F.3d 290,

297 (5th Cir. 1999), vacated on other grounds, 227 F.3d 486 (5th Cir. 2000) (same); United

States v. Horn, 187 F.3d 781, 789 (8th Cir. 1999) (same); United States v. Amirault, 173 F.3d 28,

32 (1st Cir. 1999) (same). A visual depiction need not involve all of these factors to be a

lascivious exhibition of genitals. Whorley, 400 F. Supp. 2d at 884.

       Courts nationwide have found sufficient evidence of violations of 18 U.S.C. § 2251(a)

where the defendant communicated with minors online and had the minors take pictures of

themselves engaged in sexually explicit conduct through various means – exactly what occurred

here. For example, in Mayer, the Eighth Circuit Court of Appeals affirmed a conviction for

production of child pornography where the defendant met a minor female online through in

interactive internet game and they continued to talk to each other through text messaging, web-

camming, and phone calls. The two never met in person. During the course of their

communications, the defendant engaged in sexually explicit conversations with the minor, and

sent her sexually explicit photographs of himself. The defendant also asked the minor to send

him sexually explicit pictures and videos, sometimes with specific requests regarding which

body part to focus on. In response, the minor took pictures and videos of herself engaged in

sexually explicit conduct and sent the visual depictions to the defendant. The court found

sufficient evidence that the defendant “used, persuaded, induced and enticed” a minor to engage

in sexually explicit conduct for the purpose of producing a visual depiction.” See also United

States v. Wales, 127 Fed. Appx. 424, 430-33 (10th Cir. 2005) (not precedential) (upholding

attempted production of child pornography and attempted enticement convictions where the

defendant communicated with an undercover agent pretending to be a minor and “used flattery,

highly charged sexual images, and a false female persona in his quest to obtain images of [a




                                                 6
     Case: 1:18-cr-00185-JRA Doc #: 22 Filed: 11/26/18 7 of 14. PageID #: 173



minor] engaging in masturbation”); United States v. Puglisi, 458 Fed. Appx. 31, 33-34 (2d Cir.

2012) (not precedential) (upholding attempted production of child pornography conviction where

the defendant requested via text message that the minor victim send him a picture showing

“sweater no bra and touch yourself,” and “naked photos”); United States v. Starr, 2006 WL

3050808 (N.D. Iowa Oct. 24, 2006) (finding sufficient evidence for attempted production of

child pornography where the defendant developed an online relationship with a minor and

repeatedly asked the minor to send nude photographs of herself over email); see also United

States v. Corey Thomas Gallisdorfer, No. 1:12-CR-1 (M.D.N.C.) (production of child

pornography conviction where 19-year-old defendant pretended to be a young female online and

requested boys take pictures of their genitals); United States v. Wesely William Brandt, No.

8:11-CR-00058-T-17TGW (M.D. Fla.) (conviction for production of child pornography where

defendant, pretending to be a 17 year-old, persuaded minor females to take sexually explicit

photos of themselves and send to him via the internet); United States v. Joshua Rice, No. 5:12-

CR-19 (N.D.N.Y.) (production of child pornography conviction where defendant asked a minor

boy over text message to take a picture of the minor’s penis in exchange for nude pictures of a

female); United States v. John R. Harris, 3:09-cr-00112-RLM (N.D. Ind.) (conviction for

production of child pornography were defendant enticed minor females with the promise of

money to take nude photos of themselves and send to him); United States v. Ryan Huff, No.

4:09CR438RWS (E.D. Mo.) (conviction for production of child pornography where defendant

used and persuaded minor to take and send pictures of her vagina over text message); United

States v. Adam Hammond, No. 11-03038-01-CR-S-RED (W.D. Mo.) (conviction for production

of child pornography where minor took explicit photos of herself pursuant to the defendant’s

request and sent the photos to defendant via text); United States v. Michael Meany, No. 2:10-




                                                7
     Case: 1:18-cr-00185-JRA Doc #: 22 Filed: 11/26/18 8 of 14. PageID #: 174



CR-00058 (E.D.La.) (conviction for production of child pornography based on defendant’s

requests to a minor to take sexually explicit pictures of herself with her cell phone and send them

to the defendant).

       Similarly, the legislative history of the statute makes clear that the production of child

pornography of the kind here is something Congress meant to eradicate. See S. Rep. No. 95-438

(1977), 1977 WL 9660; Effective Child Pornography Prosecution Act of 2007, Pub. L. No. 110-

358, § 102, 122 Stat. 4001 (2008) (stating that the growth of child pornography has been

facilitated by the growth of the Internet, and that it “is a permanent record of a child’s abuse and

the distribution of child pornography images re-victimizes the child each time the image is

viewed”); H.R. Rep. No. 557, H.R. REP. 105-557, 11-12, 1998 U.S.C.C.A.N. 678, 680-81

(1998), 1998 WL 285821:

               With the advent of ever-growing computer technology, law
               enforcement officials are discovering that criminals roam the
               Internet just as they roam the streets. While parents strive to warn
               their children about the dangers outside of the home, they are often
               unaware of the dangers within–on the World Wide Web. “Cyber-
               predators” often “cruise” the Internet in search of lonely, rebellious
               or trusting young people. The anonymous nature of the on-line
               relationship allows users to misrepresent their age, gender, or
               interests. Perfect strangers can reach into the home and befriend a
               child. . . .

Pursuant to the evidence in this matter, along with the substantial case law, the government has

sufficient evidence to satisfy the second element.

               3.      Third Element – Interstate or Foreign Commerce

       To meet its burden under the interstate or foreign commerce prong, the United States

must establish any one of the following: (a) the defendant knew or had reason to know that such

visual depiction would be transported using any means or facility of interstate or foreign

commerce; or (b) the defendant knew or had reason to know that such visual depiction would be



                                                 8
     Case: 1:18-cr-00185-JRA Doc #: 22 Filed: 11/26/18 9 of 14. PageID #: 175



transported in or affecting interstate or foreign commerce; or (c) such visual depiction was

produced using materials that have been mailed or shipped or transported in and affecting

interstate or foreign commerce by any means, including by computer; or (d) the visual depiction

was actually transported using any means and facility of interstate and foreign commerce; or (e)

the visual depiction was actually transported in and affecting interstate and foreign commerce.

       Courts have held that the internet, e-mail, and cell phones are a means or facilities of

interstate commerce. See, e.g., United States v. Barlow, 568 F.3d 215, 220 (5th Cir. 2009) (“it is

beyond debate that the Internet and email are facilities or means of interstate commerce”);

United States v. Jacques, 2011 WL 1706765 (D. Vt. 2011) (same); United States v. Giordano,

442 F.3d 30, 39-40 (2d Cir. 2006) (cell phones are a facility or means of interstate commerce).

       Further, the Courts have held that storage of child pornography on devices manufactured

in interstate or foreign commerce is sufficient to satisfy the “produced using materials” prong of

2251(a). See, e.g., United States v. Mugan, 441 F.3d 622, 628 (8th Cir. 2006) (storage of

offending images on electronic media storage previously transported in interstate commerce

sufficient for Section 2251(a) conviction); United States v. Zimmerman, 529 F. Supp. 2d 778,

781 (S.D. Tex. 2007) (sustaining conviction under 2251 where the images of child pornography

the defendant produced were found on CDs that traveled in interstate commerce).

       B.      DISTRIBUTION OF CHILD PORNOGRAPHY (COUNT SIX)

       Count Six of the Indictment charges the defendant with receipt and distribution of child

pornography. 18 U.S.C. § 2252(a)(2). To sustain its burden of proof of distribution of child

pornography, the government must prove beyond a reasonable doubt:

               First: the defendant knowingly distributed a visual depiction;

               Second: the depiction was mailed, shipped, or transported in interstate or foreign
               commerce by any means, including computer;



                                                 9
       Case: 1:18-cr-00185-JRA Doc #: 22 Filed: 11/26/18 10 of 14. PageID #: 176



                Third: Producing the visual depiction involved using a minor engaged in sexually
                explicit conduct;

                Fourth: the depiction is of a minor engaged in sexually explicit conduct;

                Fifth: The defendant knew the performer in the visual depiction was a minor and
                knew that the depiction showed the minor engaged in sexually explicit conduct.

See 18 U.S.C. 2252(a)(2).

III.     EVIDENTIARY ISSUES

         A.     PRESENTATION OF DEFENDANT’S CONTACT LIST.

         The Government gives notice of its intent to introduce the “contact list” from the cellular

telephone that was found on Defendant’s person and was allegedly used to contact and solicit

images from the juvenile victims. The contact list contains the names and ages of the juvenile

victims who will offer testimony in this case, as well as the names and ages of many other

juveniles. The government anticipates that testimony from the witnesses will reveal that

Defendant’s modus operandi involved the solicitation of images from the juveniles in his contact

list. Upon receipt of the images, Defendant would then threatened to expose those images unless

the subject did not provide names, phone numbers and ages of other minors. The contact list will

be presented as evidence in support of Counts 1 through 6. The government anticipates

Defendant will argue this contact list is unduly prejudicial. For the reasons included below, the

government submits that any prejudicial effect of this evidence will be outweighed by its

relevance and probative value.

         Counts One through Five (Sexual Exploitation of Children): The contact list from

Defendant’s phone will support the testimony offered by the juvenile victims. The contact list

will be presented to show that the contact information of the juvenile victims represented by

Counts one through five is stored in Defendant’s cellular phone. The fact that the names of these




                                                 10
      Case: 1:18-cr-00185-JRA Doc #: 22 Filed: 11/26/18 11 of 14. PageID #: 177



victims are accompanied by a parenthetical with their respective ages will also be presented as

evidence of Defendant’s knowledge of their ages.

        The contact list contains the information of approximately 130 people. Many of the

contacts appear to be of juveniles based upon the inclusion of the age of the person in the

description. While the contact list has the names and ages of many persons who are not

specifically included in the instant indictment, the government believes the list in its entirety is

admissible res gestae because it is inextricably intertwined with the conduct in support of the

offenses charged.

        Count Six (Receipt and Distribution of Visual Depictions of Minors Engaged in Sexually

Explicit Conduct): This count contains a date range of June 1, 2017 through November 29, 2017.

The entirety of the contacts included within the contact list were created in Defendant’s phone

within the above-described date range. This Count is not limited to the receipt and distribution

of the images and files from the identified victim’s represented by Counts one through five. The

contact list will be offered by the government in support of its argument that Defendant knew the

ages of these minors because he had already received explicit images from them, or he had

learned of their ages by extorting the information from other minors who had sent him explicit

images. The testimony of the minor victims will support the government’s argument about

Defendant’s modus operandi.

IV.     PRESENTATION OF CELL PHONE EVIDENCE AS A SUMMARY EXHIBIT
        CONTAINING THE TEXT MESSAGE, THE PARTICIPANTS’ NAMES, THE
        TIMESTAMPS, A BMV PHOTO (IF AVAILABLE), AND THE RELEVANT
        CALL RECORDS.

        The extraction software used to examine Defendant’s phones generated reports which

display all text messages sent and received in reverse-chronological order. These reports do not

sort text messages by participant or conversation. Thus, interpreting a text conversation from the



                                                  11
     Case: 1:18-cr-00185-JRA Doc #: 22 Filed: 11/26/18 12 of 14. PageID #: 178



extraction report requires reading bottom-to-top, while skipping over text messages from

different, unrelated conversations that may have been sent or received around the same time.

The reports are typically long, cumbersome, and not readily understandable to the lay reader.

Presenting the jury with only the cell phone extraction report would thus be confusing and

inefficient. To avoid this, the government intends to offer the relevant text messages in a more

easily-readable summary exhibit, which includes the verbatim transcripts of the text conversation

along with timestamps, participants’ names, BMV photo (if available).

       Federal courts have approved of the introduction of electronic conversations transferred

into other formats, so long as the substance of the conversation is not altered or amended. See,

e.g., United States v. Gagliardi, 506 F.3d 140, 151 (2d Cir. 2007) (transcripts of instant message

conversations “largely cut from [a detective’s] electronic communications [with defendant] and

then pasted into word processing files” were sufficiently authenticated by detective and

informant); United States v. Culberson, No. 05-80972, 2007 WL 1266131, at *2 (E.D.Mich. Apr.

27, 2007) (transcriptions of emails copied verbatim by federal agent were authenticated through

“testimony from the preparer of the transcript and participants in the original emails”); Porter v.

United States, No. 08-CV-1497, 2008 WL 5451011, at *3 (E.D.N.Y. Dec. 31, 2008) (transcripts

of instant messenger conversations authenticated where “the prosecution offered in evidence

transcripts of the instant messenger conversations in the form of a WordPerfect document

created using a cut-and-paste method, which preserved the conversations in their entirety”);

United States v. Lundy, No. 10-60986, 2012 WL 1021795, at *6 (5th Cir. 2012) (upholding the

admission of transcripts of online chats through Yahoo! that a detective copied and pasted into a

word processing program that accurately reflected the contents of the chats).




                                                 12
     Case: 1:18-cr-00185-JRA Doc #: 22 Filed: 11/26/18 13 of 14. PageID #: 179



       Further, Federal Rule of Evidence 1006 provides that a proponent may use “a summary,

chart or calculation to prove the content of voluminous writings, recordings, or photographs that

cannot be conveniently examined in court.” The admission of evidence under Rule 1006 is

within the discretion of the district court. United States v. Williams, 952 F.2d 1504, 1519 (6th

Cir. 1991) (“Defendant has not shown how the charts in question unfairly prejudiced him. The

district court thought they were ‘classic visual aids’ and admitted them to aid the jury in its

analysis of the case. That action was well within the district court’s discretion.”).

       Here, presenting the jury with summaries of the extraction report would assist their

understanding of the case without causing any unfair prejudice to the Defendant. The extraction

report is difficult to read because it displays texts from bottom-to-top and often requires the

reader to skip over extraneous conversations. The summaries simply copy-and-paste all of the

relevant information into a mock smartphone display that jurors are likely to recognize. And the

Defendant will be free to cross-examine the witness who presents these summaries as to their

accuracy. In short, the text message summaries will make for a more efficient trial and an easier

to understand case.




                                                 13
     Case: 1:18-cr-00185-JRA Doc #: 22 Filed: 11/26/18 14 of 14. PageID #: 180




V.     CONCLUSION

       The Government respectfully submits this trial brief for the Court’s consideration, and

asks that the Court consider and address the legal issues raised above.



                                                       Respectfully submitted,

                                                       JUSTIN E. HERDMAN
                                                       United States Attorney

                                               By:     /s/ Carol M. Skutnik
                                                       Assistant U.S. Attorney (OH: 0059704)
                                                       United States Courthouse
                                                       801 West Superior Avenue, Suite 400
                                                       Cleveland, Ohio 44113
                                                       (216) 622-3785 / (216) 522-8355 (fax)
                                                       Carol.Skutnik@usdoj.gov




                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 26th day of November 2018 a copy of the foregoing

document was filed electronically. Notice of this filing will be sent to all parties by operation of

the Court's electronic filing system. All other parties will be served by regular U.S. Mail.

Parties may access this filing through the Court's system.


                                                      /s/ Carol M. Skutnik
                                                      Carol M. Skutnik
                                                      Assistant U.S. Attorney




                                                 14
